Case 1:17-cv-11730-DJC Document 91-2 Filed 04/30/19 Page 1 of 4




                        EXHIBIT 3
       Case 1:17-cv-11730-DJC Document 91-2 Filed 04/30/19 Page 2 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, NADIA
ALASAAD, SUHAIB ALLABABIDI, SIDD
BIKKANNAVAR, JEREMIE DUPIN,
AARON GACH, ISMAIL ABDEL-RASOUL
AKA ISMA'IL KUSHKUSH, ZAINAB
MERCHANT, MOHAMMED AKRAM
SHIBLY, MATTHEW WRIGHT, AND
DIANE MAYE ZORRI,
                                                       Civil Action No. 17-cv-11730-DJC
        Plaintiffs,
                                                       Hon. Denise J. Casper
                v.

 KIRSTJEN NIELSEN, SECRETARY OF
 THE U.S. DEPARTMENT OF HOMELAND
 SECURITY, IN HER OFFICIAL
 CAPACITY; KEVIN MCALEENAN,
 COMMISSIONER OF U.S. CUSTOMS
 AND BORDER PROTECTION, IN HIS
 OFFICIAL CAPACITY; AND RONALD
 VITIELLO, ACTING DIRECTOR OF U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT, IN HIS OFFICIAL
 CAPACITY,

        Defendants.


            DECLARATION OF PLAINTIFF SUHAIB ALLABABIDI


       1.      I own and operate a business that sells security technology, including to federal

government clients.

       2.      I am a U.S. citizen.

       3.      I reside in Texas.

       4.      On January 24, 2017, 1 returned from a business trip on a flight from Dubai, United

Arab Emirates, to Dallas, Texas. I carried a locked Samsung S7 Edge smartphone that I used

regularly for both personal and business matters inside the United States. I also carried an unlocked

                                                  1
        Case 1:17-cv-11730-DJC Document 91-2 Filed 04/30/19 Page 3 of 4




iPhone smartphone that I had brought on the trip because it enabled me to communicate easily
while overseas.

        5.        At the passport control area in the Dallas-Fort Worth airport, a U.S. Customs and

Border Protection ("CBP") officer directed me to a secondary inspection area. There, as CBP
officers searched my belongings, I observed a CBP officer seize and manually search my unlocked

phone for at least 20 minutes. The officer then returned the phone to me.
        6.        The officer then ordered me to unlock my other phone. Concerned about officers

accessing private information on my phone, I declined to do so. CBP officers responded by

confiscating both phones, including the unlocked phone that the officer had already searched and

returned to me.

        7.        The government returned the unlocked phone to me more than two months later.
        8.        The government returned the locked phone to me on December 13, 2017, more than

ten months after it was confiscated from me and after the filing of this lawsuit.

        9.        During the time that my phones were confiscated, I had to spend more than $1,000
on replacement phones.

        10.       I felt like these searches and confiscations of my phones violated my privacy. It felt

like the CBP was prying into both my professional and personal life.
        11.       I regularly travel internationally for business and personal reasons, and carry
electronic devices with me when I do so.

        12.       To the best of my knowledge, since January 1, 2013, 1 have returned to the United

States from an international trip at least 7 times.

        13.       At the current time, I intend to continue traveling internationally for business and
personal reasons.



                                                      2
       Case 1:17-cv-11730-DJC Document 91-2 Filed 04/30/19 Page 4 of 4




       14.     Later this year, I will visit Turkey for business and personal reasons. I have reserved

flights to Turkey on May 29 and home on July 5.

       15.     I may also visit China this year for business purposes.




       I declare under penalty of perjury that the foregoing is true and correct.



Dated: April   6, 2019
                                                              Allababidi




                                                   3
